DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1 and 3-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is that the prior arts, either alone or in combination, do not teach or fairly suggest the particulars of a sensor module or a pressure distribution sensor comprising a plurality of sensor modules, comprising a cylindrical or a spherical holding member formed of an elastic body and a single elongate piezoelectric cable wound around an adjoining face provided at the holding member, wherein the piezoelectric cable is provided at the adjoining face so as to surround the holding member around a pressure bearing direction which is a direction that the pressure is borne, and a winding angle of the piezoelectric cable with respect to a longitudinal direction of the holding member is substantially 90o; or a single elongate piezoelectric cable wound along an outer end portion of an intersecting plane and a winding angle of the piezoelectric cable with respect to a longitudinal direction of the holding member is substantially 90o. Furthermore, the examiner agrees with the applicant’s arguments in the Remarks dated 01/28/2022.
The best prior arts of record: Cavallaro (U.S. Pat. No. 9,429,485) teaches a bolt shear force sensor comprises wound sensing elements bond to a ring; but does not teach that the piezoelectric cable surround the holding member around a pressure bearing direction. Yamamoto (Pub. No. US 2011/0088489) teaches a load measuring sensor for a rod-shaped body including a stress transfer member including portions tightly fixed to the rod-shaped body at, the rod-shaped body being deformable by a load, and a plurality of strain gauges each attached to the stress transfer member at a plurality of circumferential positions of the stress transfer member; but does not teach a single elongate piezoelectric cable. Tajitsu et al. (U.S. Pat. No. 10,950,779) teaches a piezoelectric element includes a braid composed of a connective fiber and a piezoelectric fiber; but does not teach the cylindrical or spherical holding member formed of an elastic body and that the single elongate piezoelectric cable is provided at the adjoining face so as to surround the holding member around a pressure bearing direction. 
Furthermore, in the examiner’s opinion, the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Hence, the best prior art of record fails to teach the invention as set forth in claims 1, 2-10, and the examiner can find no teaching of the specific, nor reasons within the cited prior art or on her own to combine the elements of these references, other than the applicant’s own reasoning to fully encompass the current pending claims.  In addition, see applicant’s reasoning in amendment/response filed 01/28/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Tran M. Tran/            Examiner, Art Unit 2855